Citation Nr: 0416223	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for service-connected disc 
herniation at L4-L5 with nerve root irritation, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to March 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Buffalo, New 
York which denied an increase in a 20 percent rating for disc 
herniation at L4-L5 with nerve root irritation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his service-connected back 
disability is more disabling than currently evaluated.  
Although additional delay is regrettable, the Board finds 
that further development is necessary prior to appellate 
review.  

Initially, the Board notes that the record reflects that the 
veteran is receiving ongoing VA medical treatment.  Records 
of such treatment must be obtained prior to appellate review.  
38 U.S.C.A. § 5103A(b) (West 2002); See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The RO has rated the veteran's service-connected back 
disability under Diagnostic Code 5293.  The rating criteria 
for intervertebral disc syndrome under Diagnostic Code 5293 
were changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The RO did not consider the 
revised rating criteria in the April 2003 statement of the 
case nor was the veteran informed of the new rating criteria.  

Moreover, since that time, the rating criteria for the spine 
have again been amended, effective September 26, 2003.  See 
Fed. Reg. 51454- 51458 (August 27, 2003) (to be codified as 
amended at 38 C.F.R. § 4.71a, Codes 5235 to 5243, and Plate 
V).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should request the VA facility 
to furnish copies of any additional 
treatment records covering the period 
from November 5, 2002 to the present.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for an 
increased rating for a service-connected 
low back disability, with consideration 
of the revised rating criteria of 
Diagnostic Code 5293 and Diagnostic Code 
5243.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case which includes the revised rating 
criteria, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




